IN THE COURT OF APPEALS OF NORTH CAROLINA

                                        2022-NCCOA-680

                                         No. COA21-701

                                      Filed 18 October 2022

     Orange County, No. 19 CRS 052926

     STATE OF NORTH CAROLINA

                  v.

     JESSICA EAGLE, Defendant.


           Appeal by Defendant from an order entered on 17 March 2021 and judgment

     entered on 10 May 2021 and from the denial of a Motion for Appropriate Relief on 13

     October 2021; all heard by Judge R. Allen Baddour, Jr., in Orange County Superior

     Court. Heard in the Court of Appeals 10 August 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General Liliana R.
           Lopez, for the State.

           Coleman, Gledhill, Hargrave, Merritt, & Rainsford, P.C., by James Rainsford
           and Cyrus Griswold, for Defendant.


           JACKSON, Judge.


¶1         The issue in this case is whether a driver is “seized” within the meaning of the

     Fourth Amendment when a police officer in a marked police cruiser drives slowly past

     a parked vehicle at night, backs up, pulls in behind the vehicle while activating the

     patrol car’s blue lights, blocks the driver’s exit, and then remains in the police cruiser

     while checking Defendant’s license plate. Because we conclude that no reasonable
                                        STATE V. EAGLE

                                         2022-NCCOA-680

                                        Opinion of the Court



     person would believe she was free to drive off under such circumstances, we hold that

     Defendant was seized for purposes of the Fourth Amendment of the United States

     Constitution as well as Article I, § 20 of the North Carolina Constitution at the point

     in time when Deputy Belk pulled in behind Defendant while activating the patrol

     car’s blue lights and blocked her exit. The trial court accordingly erred in denying

     Defendant’s motion to suppress.

                     I.         Factual and Procedural Background

¶2         On 14 November 2019, Deputy R. Belk of the Orange County Sheriff’s

     Department was performing nightly business checks along Dairyland Road while

     driving her marked police cruiser. At 3:19 A.M., after Deputy Belk finished her check

     of the Maple View Farm Store, she observed a white sedan pull into the driveway of

     the nearby Maple View Agriculture Center. The business was not open at the time,

     and the entrance into the Maple View Agriculture Center was blocked by a locked

     gate. Deputy Belk drove slowly past the Maple View Agriculture Center driveway.

     Deputy Belk testified that at that point she was waiting to see if the vehicle was just

     turning around.      The first thirty seconds of her dashboard camera reflects that

     Deputy Belk never completely went past the entrance. Instead, she put her car in

     reverse, slowly backed down Dairyland Road, and then activated her blue lights as

     she pulled into the driveway, coming to a stop at an angle the trial court found to be

     approximately 10 feet behind the white sedan. Deputy Belk further testified that she
                                          STATE V. EAGLE

                                          2022-NCCOA-680

                                         Opinion of the Court



     had observed no criminal violations prior to turning her blue lights on and pulling in

     behind Defendant’s vehicle, thereby conceding the absence of reasonable suspicion.

¶3          Deputy Belk testified that because the road was dark and a portion of her police

     cruiser jetted into Dairyland Road, she turned on her blue lights for safety reasons,

     warning any approaching vehicles of her presence. Deputy Belk did not immediately

     exit her vehicle to check on the occupants as one might in a welfare check. 1 Instead,

     she calmly sat in her car and ran the plate. Both the driver and the passenger of the

     white sedan remained in the vehicle.           Deputy Belk relayed the license plate

     information to communications and after approximately one minute, she exited her

     police cruiser and, with her firearm on her side, approached the driver’s side door of

     the white sedan.

¶4          Once Deputy Belk approached, she introduced herself to Defendant who was

     seated in the driver’s seat. She asked Defendant what she was doing and while doing

     so, noticed a strong odor of alcohol coming from inside the vehicle. She also observed

     that Defendant had red, glassy eyes and slurred speech.              Deputy Belk asked

     Defendant and her passenger for their identification cards, which they produced.




            1We note that the State has never argued and the trial court appears not to have
     considered whether the community caretaker exception to the reasonable suspicion
     requirement applied to the case at bar. Therefore, we have not considered the impact of such
     an exception in our analysis. We have only analyzed at what point Deputy Belk seized
     Defendant for purposes of the Fourth Amendment.
                                         STATE V. EAGLE

                                         2022-NCCOA-680

                                        Opinion of the Court



     After they handed her their identification cards, Deputy Belk returned to her patrol

     vehicle with their cards. At the later suppression hearing, the trial court concluded

     that Defendant was not seized at any point up until Deputy Belk took the

     identification cards to the patrol vehicle.

¶5         After a district court bench trial on 30 July 2020, Defendant was found guilty

     of impaired driving and sentenced as a level five offender to 18 months of

     unsupervised probation in addition to a two-day suspended sentence. Defendant

     appealed the district court’s judgment to Orange County Superior Court on 30 July

     2020. On 15 February 2021, Defendant filed a motion to suppress with the required

     supporting affidavit in the superior court, challenging the stop of her vehicle as an

     unlawful seizure and detention. The motion included the following:

                  4.     Deputy Belk observed that Defendant had pulled
                  into the driveway so she slowly drove a few feet past the
                  driveway. She then stopped, slowly backed up on the
                  highway, turned on her blue lights, and then pulled in
                  behind Defendant’s vehicle.

                  5.   She parked a few feet from Defendant’s rear
                  bumper. (Deputy Belk Dashcam video 0:00-0:30).

                  6.     Defendant’s car was blocked in by Deputy Belk’s
                  patrol vehicle because there was also a locked gate directly
                  in front of Defendant’s car.

                  7.     Deputy Belk remained in her vehicle with the blue
                  lights on for approximately one minute before she got out
                  of the car.
                                      STATE V. EAGLE

                                      2022-NCCOA-680

                                     Opinion of the Court



                 ...

                 27.    Because she stayed in the car, Defendant acquiesced
                 to Deputy Belk’s show of authority and therefore a seizure
                 was effectuated, implicating Defendant’s constitutional
                 rights under the Fourth Amendment to the United States
                 Constitution and Article 20 of the North Carolina
                 Constitution.

                 28.    In this case, Deputy Belk took the actions necessary
                 to convey to a reasonable person that they were not free to
                 leave. She not only blocked Defendant’s path out of the
                 driveway; but also she activated her blue lights as she was
                 pulling in to block Defendant’s path and remained parked
                 behind Defendant with the blue lights on for over one
                 minute before Officer Belk exited her marked patrol
                 vehicle.

                 29.    No reasonable person would feel free to leave.
                 Blocked in by a marked patrol cruiser with its blue lights
                 flashing, late at night with no other cars around. This is
                 certainly a show of authority that restrained Defendant’s
                 liberty. At this point Defendant was illegally seized
                 because Deputy Belk had no reasonable suspicion for her
                 conduct.

                 ...

                 31.    Deputy Belk had no reasonable articulable suspicion
                 that criminal activity was afoot and thus her actions
                 violated Defendant’s rights under the United States
                 Constitution and the North Carolina Constitution.


¶6         The superior court heard arguments on Defendant’s motion to suppress on 15

     February 2021. Deputy Belk was the only witness who testified at the hearing.

     Dashboard camera footage and the officer’s body camera footage of the interaction
                                       STATE V. EAGLE

                                       2022-NCCOA-680

                                      Opinion of the Court



     were admitted as Exhibits 1 and 2.

¶7         At the conclusion of the hearing, the trial court determined that the encounter

     between Defendant and Deputy Belk was not a traffic stop, but was a voluntary

     encounter up until the point where Deputy Belk took possession of Defendant’s

     identification card. The trial court therefore denied Defendant’s motion to suppress.

¶8         On 17 March 2021, the trial court entered a written order denying Defendant’s

     motion to suppress that included the following pertinent Findings of Fact:

                  4.    Deputy Belk observed a white sedan traveling on
                  Dairyland Road and pull into the driveway of the Maple
                  View Agriculture Center located at 3501 Dairyland Road
                  at approximately 3:19am.

                  5.    The Maple View Agriculture Center was not open at
                  3:19am and there was a closed gate locking all traffic from
                  driving towards the building.

                  6.     The white sedan stopped in the driveway at the
                  closed gate.

                  7.    Deputy Belk observed the vehicle pull into the
                  driveway and waited to see if the white sedan would turn
                  around.

                  8.     The white sedan continued to sit parked in front of
                  the closed gate.

                  9.    Deputy Belk pulled behind the white sedan,
                  stopping approximately ten feet behind the white sedan
                  and activated the blue lights on her vehicle.

                  ...

                  14.   Deputy Belk briefly touched the back of the white
                                   STATE V. EAGLE

                                   2022-NCCOA-680

                                  Opinion of the Court



             sedan with her hand before making contact with the driver,
             Ms. Eagle.

Based on these findings, the trial court concluded as a matter of law:

             2.    The Court concludes that Ms. Eagle was seized
             under the Fourth Amendment at the point Deputy Belk
             took Ms. Eagle’s identification and returned to her law
             enforcement vehicle. Until that point, Ms. Eagle was not
             seized under the Fourth Amendment and the encounter
             was a voluntary encounter.

             ...

             4.     Here, the circumstances surrounding the incident
             indicate that a reasonable person would have believed that
             she was not free to leave when Deputy Belk took possession
             of Ms. Eagle’s identification cards and returned to the
             vehicle. At this point is when a seizure occurred under the
             Fourth Amendment. Until that point, the encounter was a
             voluntary encounter.

             5.     The Court finds that a seizure did not occur when
             Deputy Belk pulled behind Ms. Eagle’s vehicle and
             initiated the blue lights. Using the Isenhour factors, the
             Court finds the following: Deputy Belk was the only law
             enforcement officer present at this time and did not
             conduct herself in a manner that is considered threatening.
             Deputy Belk did not display a weapon during the
             interaction and only used a hand-held flashlight for light,
             given that it was 3:19am. Deputy Belk did not physically
             touch Ms. Eagle and Deputy Belk’s momentarily touching
             of the back of Ms. Eagle’s vehicle did not rise to a seizure.
             Deputy Belk used a calm tone throughout the conversation
             with Ms. Eagle. Deputy Belk did not raise her voice, yell,
             or give any commands to Ms. Eagle. Ms. Eagle was
             cooperative with Deputy Belk and answered all questions
             posed regarding Ms. Eagle being lost voluntarily.
                                         STATE V. EAGLE

                                          2022-NCCOA-680

                                         Opinion of the Court



                    6.      Pursuant to State v. Nunez, 849 S.E.2d 573 (2020),
                    the Court finds that the mere activation of Deputy Belk’s
                    blue lights did not constitute a seizure under the Fourth
                    Amendment. For a defendant to be seized under the
                    Fourth Amendment, he must submit, or yield, to an
                    officer’s activation of blue lights or siren[.]

¶9           Two months later, defense counsel filed a Notice of Intent to Plead Guilty and

       Reserve the Right to Appeal the Denial of the Motion to Suppress, which gave notice

       to the court of her intention to plead guilty and appeal the denial of her motion to

       suppress. Defendant subsequently pleaded no contest to driving while impaired.

       This time, the trial court found Defendant guilty as a level four offender and

       sentenced her to a 120-day sentence, suspended, and placed her on supervised

       probation for 12 months.

¶ 10         Defendant gave oral notice of appeal in open court and timely filed a written

       notice of appeal with this Court on 21 May 2021.

¶ 11         On 21 May 2021, Defendant filed a Motion for Appropriate Relief (“MAR”),

       requesting that the trial court reconsider its denial of her motion to suppress based

       upon the recent appellate decision of State v. Steele, 277 N.C. App. 124, 2021-NCCOA-

       148. The trial court received written briefs and arguments from Defendant and from

       the State. Judge Baddour denied the MAR on 13 October 2021, and Defendant again

       gave timely written notice of appeal.

                                           II. Analysis
                                          STATE V. EAGLE

                                          2022-NCCOA-680

                                         Opinion of the Court



       A. Standard of Review

¶ 12         On appeal of an order denying a motion to suppress, we conduct a two-part

       review: (1) to determine whether there is “competent evidence” to support the trial

       court’s findings of fact, and (2) to determine whether “those factual findings in turn

       support the judge’s ultimate conclusions of law.” State v. Cooke, 306 N.C. 132, 134,

       291 S.E.2d 618, 619 (1982). If the findings of fact are supported by substantial

       competent evidence, then they are binding on appeal. State v. Gabriel, 192 N.C. App.

       517, 519, 665 S.E.2d 581, 584 (2008). However, the trial court’s conclusions of law

       are reviewed de novo. State v. Edwards, 185 N.C. App. 701, 702, 649 S.E.2d 646, 648

       (2007). Because we reverse on the issue of the motion to suppress, we do not need to

       further address Defendant’s MAR.

       B. Findings of Fact

¶ 13         Defendant does not challenge any of the findings of fact contained in the trial

       court’s order. “Unchallenged findings of fact, where no exceptions have been taken,

       are presumed to be supported by competent evidence and binding on appeal.” State

       v. McLeod, 197 N.C. App. 707, 711, 682 S.E.2d 396, 398 (2009) (internal marks and

       citation omitted). With few and minor exceptions, the parties do not disagree with

       each other on the facts, no doubt due to the camera footage available from the

       interaction.

¶ 14         There is also no dispute that Deputy Belk had not observed a crime prior to
                                          STATE V. EAGLE

                                          2022-NCCOA-680

                                         Opinion of the Court



       her pulling behind the Defendant and activating her blue lights. In fact, Defendant

       and the State agree that Defendant was seized at some point during this encounter.

       The dispositive issue is at what point this encounter qualified as a seizure as opposed

       to a voluntary encounter, which would not implicate the Fourth Amendment.

       C. Challenged Conclusions of Law—Motion to Suppress

¶ 15         Defendant argues that the trial court erred in denying her motion to suppress,

       contending that she was seized the moment that Deputy Belk pulled in behind her

       stopped vehicle and activated the blue lights. The State contends (and the trial court

       found) that up until the Deputy took Defendant’s identification card that Defendant

       was free to drive off and was therefore not seized for purposes of the Fourth

       Amendment.

¶ 16         The trial court made the following conclusions of law in determining that

       Defendant was not seized by Deputy Belk under the Fourth Amendment up until she

       asked for her identification:

                    2.    The Court concludes that Ms. Eagle was seized
                    under the Fourth Amendment at the point Deputy Belk
                    took Ms. Eagle’s identification and returned to her law
                    enforcement vehicle. Until that point, Ms. Eagle was not
                    seized under the Fourth Amendment and the encounter
                    was a voluntary encounter.

                    ...

                    4.    Here, the circumstances surrounding the incident
                    indicate that a reasonable person would have believed that
                                          STATE V. EAGLE

                                          2022-NCCOA-680

                                         Opinion of the Court



                    she was not free to leave when Deputy Belk took possession
                    of Ms. Eagle’s identification cards and returned to the
                    vehicle. At this point is when a seizure occurred under the
                    Fourth Amendment. Until that point, the encounter was a
                    voluntary encounter.

                    5.     The Court finds that a seizure did not occur when
                    Deputy Belk pulled behind Ms. Eagle’s vehicle and
                    initiated the blue lights. Using the Isenhour factors, the
                    Court finds the following: Deputy Belk was the only law
                    enforcement officer present at this time and did not
                    conduct herself in a manner that is considered threatening.
                    Deputy Belk did not display a weapon during the
                    interaction and only used a hand-held flashlight for light,
                    given that it was 3:19am. Deputy Belk did not physically
                    touch Ms. Eagle and Deputy Belk’s momentarily touching
                    of the back of Ms. Eagle’s vehicle did not rise to a seizure.
                    Deputy Belk used a calm tone throughout the conversation
                    with Ms. Eagle. Deputy Belk did not raise her voice, yell,
                    or give any commands to Ms. Eagle. Ms. Eagle was
                    cooperative with Deputy Belk and answered all questions
                    posed regarding Ms. Eagle being lost voluntarily.

                    6.      Pursuant to State v. Nunez, 849 S.E.2d 573 (2020),
                    the Court finds that the mere activation of Deputy Belk’s
                    blue lights did not constitute a seizure under the Fourth
                    Amendment. For a defendant to be seized under the
                    Fourth Amendment, he must submit, or yield, to an
                    officer’s activation of blue lights or siren[.]

¶ 17         Ultimately, we agree with Defendant that the trial court erred in concluding

       that the encounter between herself and Deputy Belk was not a seizure under the

       Fourth Amendment at the point in time when Deputy Belk pulled in behind

       Defendant’s vehicle while activating her blue lights and blocked Defendant’s exit.

¶ 18         The Fourth Amendment of the United States Constitution protects “the right
                                          STATE V. EAGLE

                                          2022-NCCOA-680

                                         Opinion of the Court



       of the people to be secure . . . against unreasonable searches and seizures.” U.S.

       Const. amend IV.     Article I, § 20 of the North Carolina Constitution likewise

       “protect[s] against unreasonable searches and seizures.” State v. Otto, 366 N.C. 134,

       136, 726 S.E.2d 824, 827 (2012). “Fourth Amendment rights are enforced primarily

       through ‘the exclusionary rule,’ which provides that evidence derived from an

       unconstitutional search or seizure is generally inadmissible in a criminal prosecution

       of the individual subjected to the constitutional violation.” State v. McKinney, 361

       N.C. 53, 58, 637 S.E.2d 868, 872 (2006).

¶ 19         It is well-established that “a traffic stop is considered a ‘seizure’ within the

       meaning of” both the federal and state constitutions, and that a traffic stop is only

       constitutional if supported by reasonable suspicion. Otto, 366 N.C. at 136-37, 726

       S.E.2d at 827. However, the issue in this case is not whether Deputy Belk had

       reasonable suspicion to stop Defendant (she admits she did not), rather, the issue is

       when, during the encounter between Defendant and Deputy Belk, Defendant was

       seized.

¶ 20         Not every interaction between citizens and law enforcement constitutes a

       seizure. The United States Supreme Court has “repeatedly held that mere police

       questioning does not constitute a seizure.” Florida v. Bostick, 501 U.S. 429, 434

       (1991). See also State v. Brooks, 337 N.C. 132, 141, 446 S.E.2d 579, 585 (1994)

       (internal marks and citation omitted) (explaining that “communication between the
                                          STATE V. EAGLE

                                           2022-NCCOA-680

                                          Opinion of the Court



       police and citizens involving no coercion or detention” does not constitute a seizure).

       Thus, officers do not violate the Fourth Amendment “merely by approaching

       individuals on the street or in other public places and putting questions to them if

       they are willing to listen.” State v. Isenhour, 194 N.C. App. 539, 542, 670 S.E.2d 264,

       267 (2008) (internal marks and citation omitted).

¶ 21         In contrast, a seizure occurs “when the officer, by means of physical force or

       show of authority, has in some way restrained the liberty of a citizen[.]” Terry v.

       Ohio, 392 U.S. 1, 20 n. 16 (1968). See also State v. West, 119 N.C. App. 562, 566, 459

       S.E.2d 55, 58 (1995) (“A seizure does not occur until there is a physical application of

       force or submission to a show of authority.”). A show of authority constitutes a seizure

       when “under the totality of the circumstances a reasonable person would feel that he

       was not free to decline the officers’ request or otherwise terminate the encounter.”

       Brooks, 337 N.C. at 142, 446 S.E.2d at 586. See also Bostick, 501 U.S. at 437 (a show

       of authority occurs when the officer’s conduct “would have communicated to a

       reasonable person that he was not at liberty to ignore the police presence and go about

       his business”) (internal marks and citation omitted). When a sufficient show of

       authority is made, it is possible for an officer to seize a person without ever laying

       hands on that person. See California v. Hodari D., 499 U.S. 621, 626 (1991) (noting

       that when there is “an assertion of authority” by an officer, “no actual, physical

       touching is essential” for the encounter to qualify as a seizure) (internal marks and
                                          STATE V. EAGLE

                                           2022-NCCOA-680

                                          Opinion of the Court



       citation omitted).

¶ 22         In determining whether a show of authority has occurred, relevant

       circumstances include “the number of officers present, whether the officer displayed

       a weapon, the officer’s words and tone of voice, any physical contact between the

       officer and the individual, whether the officer retained the individual’s identification

       or property, the location of the encounter, and whether the officer blocked the

       individual’s path.” State v. Icard, 363 N.C. 303, 309, 677 S.E.2d 822, 827 (2009).

       What constitutes a seizure “will vary, not only with the particular police conduct at

       issue, but also with the setting in which the conduct occurs.” Michigan v. Chesternut,

       486 U.S. 567, 573 (1988). As the State correctly points out in its brief, the test is

       whether under the totality of circumstances, “a reasonable person would have

       believed that he was not free to leave.” State v. Campbell, 359 N.C. 644, 662, 617

       S.E.2d 1, 13 (2005) (quoting United States v. Mendenhall, 446 U.S. 544, 554 (1980)).

¶ 23         Here, the trial court relied heavily on State v. Nunez, 274 N.C. App. 89, 849

       S.E.2d 573 (2020), wherein an officer responded to a call of a disabled vehicle in the

       middle of a public vehicular area and not parked in a parking space. The Court held

       that this did not constitute a seizure, noting that (1) the act of turning on the blue

       lights behind a car in the middle of a public vehicular area in and of itself is not

       enough to constitute a seizure; and (2) the officer took no action that caused the

       defendant’s vehicle to stop moving nor did the officer otherwise impede the movement
                                             STATE V. EAGLE

                                             2022-NCCOA-680

                                            Opinion of the Court



       of the defendant’s vehicle in any way. Id. at 93, 849 S.E.2d at 575-76.

¶ 24          The Nunez opinion cites State v. Turnage, 259 N.C. App. 719, 726, 817 S.E.2d

       1, 6, writ denied, temp. stay dissolved, 371 N.C. 786, 821 S.E.2d 438 (2018), and its

       holding that “the mere activation of the vehicle’s blue lights did not constitute a

       seizure as [the] [d]efendant did not yield to the show of authority.” In both Nunez

       and Turnage, this Court also noted that neither of the defendants’ movement was in

       any way impeded by the officers. It is on this basis that both Nunez and Turnage can

       be distinguished from this case as Deputy Belk pulled in close enough behind

       Defendant to block her available exit, thus impeding Defendant’s movement.2

¶ 25          Oddly enough, the State and the trial court also base their arguments upon

       this Court’s decision in State v. Isenhour, 194 N.C. App. 539, 670 S.E.2d 264 (2008).

       In that case, officers were patrolling an area known for having a lot of drug and

       prostitution activity when they observed a car with two passengers sitting still for a

       ten-minute period. Id. at 540, 670 S.E.2d at 266. The officers pulled up to the

       defendant’s vehicle in their marked patrol car, parking approximately eight feet



              2 The restriction of movement factor in the seizure analysis is highlighted in State v.
       Wilson, 250 N.C. App. 781, 793 S.E.2d 737 (2016), aff’d, 370 N.C. 389 (2017). In Wilson, a
       police officer was standing on the side of a road and motioned for a passenger to stop. Id. at
       782, 793 S.E.2d at 738. This Court determined that because the officer did not restrict the
       defendant’s movement either with his person or with his police cruiser, and there was no
       other display of police authority with either the cruiser’s lights or with his weapon, the
       defendant was not seized for purposes of the Fourth Amendment. Id. at 785-86, 793 S.E.2d
       at 741.
                                           STATE V. EAGLE

                                           2022-NCCOA-680

                                          Opinion of the Court



       away. Id. They got out of their car and approached the defendant’s vehicle. Id. The

       officers did not activate their blue lights. Id. at 544, 670 S.E.2d at 268.

¶ 26         The Isenhour Court found that based upon the totality of the circumstances,

       the defendant was not seized. Id. This Court specifically noted that “there [was] no

       suggestion in the record that Officer Ferguson’s car physically blocked the

       defendant’s car, thus preventing him from driving away.”          Id.   This Court also

       highlighted the absence of any psychological barriers that may have discouraged the

       defendant from leaving such as turning on the blue cruiser lights. Id. In contrast to

       Isenhour, in the case at bar, Deputy Belk activated her blue lights as she pulled in

       behind Defendant and also positioned her cruiser in such a manner that it blocked

       Defendant’s exit path.

¶ 27         At a minimum, Deputy Belk impeded Defendant’s movement as Defendant

       would have had to narrowly skirt around Deputy Belk’s police cruiser while backing

       up in order to avoid either hitting the cruiser or running off the road. To impede is

       “to interfere with or slow the progress of” something—in other words, to hinder or

       obstruct movement.       Impede, Merriam-Webster.com Dictionary, (last accessed 1

       September 2022). Based on the trial court’s findings and the video evidence, there is

       no dispute that Defendant was stopped facing and close to a locked gate, meaning

       there was only one way out of the driveway. Additionally, the trial court found that

       Deputy Belk stopped approximately ten feet behind Defendant and the video shows
                                           STATE V. EAGLE

                                           2022-NCCOA-680

                                          Opinion of the Court



       Deputy Belk did so at an angle. The result of this positioning meant that Defendant’s

       ability to utilize her only available exit was hindered and any attempt to exit, whether

       backing up slowly or attempting a multi-point turn between the gate and the cruiser,

       was slowed. “We agree that when an officer blocks a defendant’s car from leaving the

       scene, particularly when, as here, the officer has followed the car, the officer

       demonstrates a greater show of authority than does an officer who just happens to be

       on the scene and engages a citizen in conversation.” United States v. Jones, 678 F.3d

       293, 302 (4th Cir. 2012); see also United States v. Green, 111 F.3d 515, 520 n.1 (7th

       Cir. 1997) (concluding that when “the officers pulled their car in behind the

       [defendant’s car], blocking the car’s exit . . . a reasonable person would not feel that

       he was free to leave”).

¶ 28         Moreover, a reasonable motorist would surely feel less at liberty to “ignore the

       police presence and go about his business” when a police officer in a marked police

       cruiser pulls in behind her while activating the blue lights and blocks her exit.

       Bostick, 501 U.S. at 437. In fact, in such a situation most people would feel compelled

       to remain in their car and wait to speak with the officer, knowing that attempting to

       leave would only end in trouble and/or danger. This pressure to comply becomes

       especially apparent when examining the criminal consequences that might follow if

       a person ignores an officer’s blue lights.

¶ 29         For example, N.C. Gen. Stat. § 14-223 makes it unlawful to “willfully and
                                          STATE V. EAGLE

                                           2022-NCCOA-680

                                          Opinion of the Court



       unlawfully resist, delay, or obstruct a public officer in discharging or attempting to

       discharge a duty of his office.” N.C. Gen. Stat. § 14-223(a) (2021). A violation of this

       section can result in a Class 2 misdemeanor charge. We have previously upheld a

       conviction under this statute when officers approached a defendant who was asleep

       with his car stopped in the middle of the road, but the defendant would not roll down

       his window, refused to speak with them, and acted uncooperatively. See State v.

       Hoque, 269 N.C. App. 347, 349-50, 837 S.E.2d 464, 468-69 (2020).

¶ 30         Although the State attempts to distinguish this case from the facts in State v.

       Steele, it misses the point.

                    [A] person in Defendant’s situation finds [herself] caught
                    in a Catch-22—comply with the officer’s show of authority
                    and relinquish her Fourth Amendment rights; or ignore the
                    officer’s show of authority and be arrested for resisting a
                    public officer [or potentially worse outcomes if the officer
                    feels the noncompliance is threatening]. This cannot be
                    consistent with the guarantees in the Fourth Amendment
                    and Article I, § 20 of the North Carolina Constitution.

       Steele, 277 N.C. App. at 136, 2021-NCCOA-148, ¶ 36. As we stated in Steele, “when

       a person would likely face criminal charges for failing to comply with an officer’s

       ‘request,’ then that person has been seized within the meaning of the Fourth

       Amendment and Article I, § 20 of our state Constitution.” Id. Furthermore, we do

       not want to suggest to the public that when an officer pulls behind them at night

       while activating their blue lights, stays in car for a minute, and then begins to exit
                                          STATE V. EAGLE

                                           2022-NCCOA-680

                                          Opinion of the Court



       the vehicle that they are free to attempt to back out of the situation as long as they

       do not make contact with the officer or drive in their direction (which could be

       considered attempted assault). Such actions run the risk of escalating the situation,

       causing an officer to understandably feel threatened and potentially resulting in a

       car chase or the use of deadly force. There is inherent danger any time a driver tries

       to exit a situation in which a police officer has indicated via activation of their blue

       lights or some other show of authority that they intend to speak with the driver. See

       Torres v. Madrid, 141 S. Ct. 989 (2021) (where officers, after approaching in tactical

       vests marked with police identification and holding guns, fired 13 rounds at a woman

       who drove away even though evidence indicated the officers were not standing in the

       path of the vehicle).

¶ 31         “The risk of harm to both the police and the occupants is minimized if the

       officers routinely exercise unquestioned command of the situation.” Michigan v.

       Summers, 452 U.S. 692, 702-703 (1981). That is what we should all want from

       interactions between the police and the public in order to prevent escalation. The

       State implicitly argues that this Defendant was free to try and back her car out from

       where she was stopped, either while Deputy Belk sat in her car running Defendant’s

       license plate or even while the Deputy walked up to Defendant’s window. Given that

       this incident took place late at night in a rural area with no lighting, we do not know

       what would have happened if Defendant had reversed her car toward Deputy Belk or
                                            STATE V. EAGLE

                                            2022-NCCOA-680

                                           Opinion of the Court



       the patrol vehicle in an attempt to leave the scene. Perhaps Defendant might have

       hit Deputy Belk’s patrol vehicle. Or worse, Defendant might have accidentally struck

       Deputy Belk when she was approaching Defendant’s car door. Perhaps any attempt

       by Defendant to leave would have made Deputy Belk feel threatened, leading her to

       fire her sidearm.    Either way, what started as a simple traffic stop could have

       escalated to something much worse. Defendant made the only safe and reasonable

       choice available by remaining in her car at the scene. The State’s argument is not

       only illogical, but it is also potentially dangerous.

¶ 32         In addition to erroneously ignoring the inherently coercive nature of an officer

       pulling in behind a vehicle, blocking its exit, and activating blue lights while in a

       marked patrol car, the trial court’s analysis failed to adequately account for the time

       and location of this encounter. See Icard, 363 N.C. at 309, 677 S.E.2d at 827 (holding

       that the location and physical circumstances of the encounter are relevant seizure

       factors). Here, Deputy Belk first spotted Defendant’s vehicle on an otherwise empty

       street at a little after three o’clock in the morning. She watched Defendant pull into

       a path with a locked gate. She then slowly drove behind Defendant, reversing her

       car in the road, driving backwards, pulling behind Defendant and activating her blue

       lights. A reasonable person would find such an empty, isolated location at such a late

       time of night, with a gate blocking her forward direction of travel and the Deputy’s

       patrol car with flashing blue lights impeding her backwards direction of travel, to be
                                          STATE V. EAGLE

                                          2022-NCCOA-680

                                         Opinion of the Court



       intimidating and would also be more susceptible to police pressure, which she

       otherwise might have felt free to ignore in a sunlit, crowded location.

¶ 33         In sum, when one examines all the attendant circumstances surrounding this

       encounter, the only reasonable conclusion is that Defendant was seized by Deputy

       Belk—especially when one examines this encounter from the perspective of a

       reasonable person in Defendant’s position. Around 3:19 A.M. on 14 November 2019,

       Defendant was lost and pulled into a short driveway that was gated and locked. The

       street was completely empty aside from Defendant and Deputy Belk, and it was dark

       due to the absence of street lights on a rural road. Deputy Belk drove slowly past the

       driveway, only partway past Defendant’s car, put her patrol vehicle in reverse, and

       slowly backed back down the road. Deputy Belk pulled partially into the driveway—

       activating her lights as she did so—and stopped behind Defendant’s car, impeding

       Defendant’s ability to back out of the driveway.

¶ 34         We are not expressing the view that Deputy Belk did anything wrong and it

       may be true that she did not believe this was a stop. However, when analyzed from

       the view of a reasonable person in Defendant’s position, even at this early point in

       the encounter, any reasonable person would have realized that they were the target

       of police suspicion and were likewise not free to drive off. To hold otherwise could

       instigate the escalation of encounters between the police and drivers in North

       Carolina and lead to far worse results for those involved.
                                              STATE V. EAGLE

                                              2022-NCCOA-680

                                          Opinion of the Court



                                        II.     Conclusion

¶ 35         Thus, after examining all the attendant facts and circumstances, we conclude

       that no reasonable person in Defendant’s position would have felt free to ignore

       Deputy Belk’s show of authority. Accordingly, we hold that Defendant was seized

       within the meaning of the Fourth Amendment and Article I, § 20 of the North

       Carolina Constitution at the point that Deputy Belk pulled in behind Defendant’s car

       while activating her blue lights and blocked Defendant’s available exit. Therefore,

       the trial court erred in denying Defendant’s motion to suppress. We reverse the trial

       court’s order denying the motion to suppress and remand this matter back to the trial

       court for further disposition.


             REVERSED AND REMANDED.

             Judges MURPHY and CARPENTER concur.